 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     JAMAL SNEED,                                       )
 4                                                      )
                           Plaintiff,                   )       Case No.: 2:21-cv-00844-GMN-DJA
 5
            vs.                                         )
 6                                                      )                     ORDER
     J. TAYLOR, et al.,                                 )
 7                                                      )
                           Defendants.                  )
 8
 9          Pending before the Court is the Report and Recommendation, (ECF No. 3), of United
10   States Magistrate Judge Daniel J. Albregts, which states that Plaintiff Jamal Sneed’s
11   (“Plaintiff’s) Complaint should be dismissed without prejudice under the Younger abstention
12   doctrine.
13          A party may file specific written objections to the findings and recommendations of a
14   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
15   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
16   determination of those portions to which objections are made. Id. The Court may accept, reject,
17   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
18   28 U.S.C. § 636(b)(1); D. Nev. R. IB 3-2(b). Where a party fails to object, however, the Court
19   is not required to conduct “any review at all . . . of any issue that is not the subject of an
20   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
21   that a district court is not required to review a magistrate judge’s report and recommendation
22   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
23   1122 (9th Cir. 2003).
24          Here, no objections were filed, and the deadline to do so has passed. (See Min. Order,
25   ECF No. 3) (setting a July 8, 2021, deadline for objections).


                                                  Page 1 of 2
 1          Accordingly,
 2          IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 3), is
 3   ADOPTED in full.
 4          IT IS FURTHER ORDERED that Plaintiff’s Complaint, (ECF No. 4), is DISMISSED
 5   without prejudice.
 6          IT IS FURTHER ORDERED that if Plaintiff wishes to continue with this case after
 7   the disposition of the criminal charges against him, he must file a request that the case be
 8   reopened within 60 days of the final disposition of the criminal charges, including all appeals.
 9          The Clerk of Court shall close the case.
10          Dated this ____
                        12 day of July, 2021.

11
12                                                 ___________________________________
                                                   Gloria M. Navarro, District Judge
13                                                 United States District Court
14
15
16
17
18
19
20
21
22
23
24
25


                                                 Page 2 of 2
